Title: To George Washington from Brigadier General John Neilson, 4 June 1779
From: Neilson, John
To: Washington, George


        
          
            sir
            Elizabeth Town [N.J.] 4 June 1779
          
          Last Evening I was honoured with your Excellency’s Letter of the third Inst. I have not yet been able to ascertain a more exact disposition of the Enemy on Staten Island, every means in my Power shall be made use of for the purpose, I have given directions to have the Boats wanting repairs to be put in order I have found a number of Oars belonging to them—By a person who appears very Intelligent, was taken from home in the lower part of this State near Philadelphia, when the Enemy left that place, and has been detain’d a Prisoner on Long Island since as a Militia officer, made his escape from there the night before last, I am Informed that the Fleet from Virginia with Troops on Board & Some negroes, arrived the Latter end of last week and were Imediately sent up the North River without landing at New York, he says some Gentlemen who are prisoners on Long Island near the water and are observing Persons, are confident it is the same Fleet that went to Virginia, he says they collected all the Force they possibly could for the Expedition, haveing forced all the People both black and white who fled to them for refuge to go as drivers to their waggons, a number of which with horses were Allso pressed from the Island, fifty from Kings County & he supposes a Proportion from the other Counties in the Vicinity—two days before he left the Island he says the Countenance of the Friends of Slavery were much altered from a pleasing Anxious Expectation, to that of dejection they had heard something to occasion this but it had not transpired whether Foreign or from their Affairs up the North river. I have the Honour to be with the greatest Esteem Your Excellencys Most obedient & very Humble Servant
          
            John Neilson
          
        
        
          
            Sir
          
          On the other side is Copy of a Letter I had just sent off to Head Quarters at Middlebrook, when I was informed your Excellency was moved by a Person who delivered me your Excellency’s Letter of the 3d Inclosing Mr Pattersons Caution about Jacob Moore Esqr. of which I shall take proper Notice should that Gentleman come this way. I am with most profound respect Your Excellency’s most obedt & Humble Servant
          
            John Neilson
            4 June 1779
          
        
       